Title: To Benjamin Franklin from Thomas Pickerin, 30 December 1778
From: Pickerin, Thomas
To: Franklin, Benjamin


Sir/
On Board the Ship Hampden Brest 30th:Decemre: 1778
I writ you the 22d. Inst. of my Arrival here again after a short Cruize of 18 days, wherein I inform’d you of two Captors which I had made and sent in here &c. &c.
You will please to Observe that before I sail’d from this place in Company with Seven French Frigates &c: I apply’d to the Commodore for their Signals at Sea, but he would not grant me— I sail’d from this Place the 1st: Inst: in Company as above, with an intended Cruize for 4 Months and then To proceed to North America; but meeting with bad Weather and Contrary Winds on the Coast, I soon Lost Compy. of the French Ships, however I stil continued my Cruize, and on the 8th. Inst. was Chased by two Frigates in the Channell which I took to be English Cruizers, but they proved to be French Frigates, and in Order to avoid being Taken I Crowded such Sail on my Ship She sprung a Leak, Carried away the Fore Top Mast, and sprung the Bowspritt, and was Oblig’d to put away for this Port. Since I have been here I have apply’d to the Commodant for Permission to come into the Harbour to Repair & fit my Ship, but he has Absolutely refus’d it, my Ship is so Leaky, that I am Oblig’d to keep the Pumps Continualy going to prevent her from sinking— I have perus’d the Treaty between the United States of America & France which not only says they shall Assist and Succour all Armed Vessels belonging to the States of America, but even Merchant Ships.
Their treatment of me in this Case at present (if I may be allow’d the Expression) is in my Opinion realy breaking such a Treaty— I am now stil lying in the Road, with my Ship in Distress with One hundred & twenty Men on Board and at a great Expence—
I must therefore humbly request that you will pursue such Lawful Measures as soon as Possible so that I may be Redress’d; for if these matters and Proceedings are not put a stop to, it must be certainly attended with bad Consequences— I am with Great Esteem Most Respectfully Yr. Obd. Hble Servt.
Thos. Pickerin

NB He is forcing me to go 4 or 5 Miles distant from this place where there was never a ship of this Burden before, and am Inform’d by Gentlemen in this place is very hazourdous so that I am in danger of loosing the Ship finally—
Honble B: Franklin

 
Addressed: To / The Honble. Benj. Franklin / Ambassador for the / United States of America / a Paris
Notation: T. Pickerin to BF. 30. Dec. 78—
